DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (10/24/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                          Acknowledgements

3.	Upon entry received on date (10/24/2022), claims (1 -2, and 5 -9) remain pending on this application, of which (1 and 5) have been amended. Claims (3 and 4) were canceled and claim 9 newly added. 
	
3.1.	Examiner would like to thank Atty. Sung-Hoon Kim (Reg. No. 69,695) for the new list of amendments provided, and for the clearly stated remarks and observations. 

3.2.	Even when substantially amendments incorporated in the claims, the previous rejection under 35 USC 103, is maintained. See rejection section for details. 

Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner. 

       	          Response to Arguments

5.	Applicant's arguments received on (10/24/2022) have been fully considered but they're not persuasive, in view of the new amendments provided, and for the following reasons;

5.1.	Examiner considers that the combination of PA on record, still reads in all the prev. and newly added features as claimed, also related to area monitoring using stereo/panorama image processing techniques, that for the most part was part of the common knowledge, way before the invention was made/filed. 

5.2.	Examiner still considers that even when substantially amendments incorporated in the independent claim (1), no allowable subject matter has been identified.

5.3.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.4.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.4.1. Applicant argues the failure to disclose - identification of an operative field by detecting a part of a body of an operator through image recognition processing from a panoramic image generated by imaging an operating room -  the Examiner respectfully disagrees, because under the broadest reasonable interpretation (BRI) consistent with the specs and the common knowledge, at least Kokubo teaches a camera monitoring eco-system (Fig. 1 and 6), that comprises audio-visual detection (413), output display (411) and image process, employing very well-known data recognition techniques (151 -155). See rejection section for details.

5.4.2. Applicant further argues the failure to disclose - the identification unit identifies as the operative field a position at which the plurality of detected parts of the bodies densely exist - the Examiner respectfully disagrees, because under the same BRI doctrine, Kokubo teaches a detection and a tracking set of modules for similarly detect, locate and measure body-parts. As illustrated in at least Figs. (3 and 4). See rejection section for details.

5.4.3.	It is also valid to point out that Applicant fails to present any notable patentable identification and/or image-processing technique, that would differentiate from the commonly used “image processing” techniques in the field. Further, in order to prove patentability at PTO, the claim language has to present a clear defined and novel functionality, including an algorithm execution that would differentiate from the PA and the knowledge of the Art. The newly presented list of claims, (as currently stated) fails this requirement.

6.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

                                                        Claim rejection section
     
                                                                35 USC § 103 

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
 
7.2.	Claims (1 -2, 5 -9) are rejected under 35 U.S.C. 103 as being unpatentable over Park; et al. (US 8,390,673; hereafter “Park”) in view of Kokubo; et al (US 2019/0000585; “Kokubo”).

Claim 1. (Currently amended): Park discloses the invention substantially as claimed - A medical safety system comprising: (e.g. a system of Figs. (1, 9) and method of (Figs. 2, 4) for generating, controlling and monitoring wide-angle of the surrounding events, also using panorama cameras and points/regions image display adjustment in real time; [Park; Summary]).
	Park specifically teaches - a storage unit (e.g. see storage module 130; Fig. 9) that stores a panoramic image generated (e.g. see panorama camera module 120; Fig. 9) by imaging an operating room for surgery in a wide-angle manner; (e.g. see control module 110; Fig. 9; [Park; 6: 04])
a display unit capable of displaying a partial image that is a part of the panoramic image; (e.g. see display module (140; Fig. 9), including image processing for path and image segmentation/manipulation, focusing in specific points/regions, at which an event occurs or has occurred, in at least Figs. (6, 8); [Park; 3: 55; 5: 30]);
Park teaches the use of private masking technique for user’s specifically identified areas/roi, and monitoring tracking paths along the selected regions, as shown in at least Fig. (4 -6); [Park; 4: 30]. 
However, Park fails to specifically disclose - an identification unit that identifies, by performing image recognition processing for the panoramic image, an operative field imaged in the panoramic image – as claimed.
For the purpose of further clarification, and in a similar field of endeavor, Kokubo teaches a medical monitoring system of the same, as shown in Figs. (1 and 6), using wide-angle 3D stereo vision image processing [Kokubo; 0059], including plurality of camera sensors, for better support of medical examinations, surgeries, and other medical personal and procedures [Kokubo; Summary]. 
More specifically, Kokubo discloses a control module (3408), display (411, 3403) image data storage [Kokubo; 0190], and an identification module that employs “speech recognition (151), identifiably body tracking (153), and gesture (152) recognition [0082].
Kokubo further teaches - wherein the display unit performs, in response to a predetermined impetus, (e.g. display module (3405); [Kokubo 0085]); 
display position adjustment for adjusting the partial image to include the operative field identified by the identification unit, (e.g. see auto-image adjustment (0117) displayed in realtime at terminal (411), Fig. 6; [Kokubo; 0117]. See also [Park; 3: 55 and 5: 30])
Kokubo further teaches - wherein the identification unit identifies the operative field by performing image recognition processing of detecting a part of a body of an operator, (e.g. see Fig. 4 for image capturing and measurement, also feeding data to input recognition module (150); [Kokubo; 0085]);
and wherein the part of the body detected by the identification unit is a hand or arm of the operator, (e.g. identify body-parts using detection recognition (155); [Kokubo; 0082])
and when the identification unit detects a plurality of parts of bodies, each being the part of the body, that are imaged in the panoramic image, (e.g. see for ex. Fig. 6, wherein captured data (413) is imaged in realtime at display (411); [Kokubo]) 
the identification unit identifies as the operative field a position at which the plurality of detected parts of the bodies densely exist; (e.g. see identification module that employs “speech/image recognition for identification and location measurements, as illustrated in Fig. 4; [Kokubo; 0082].
	Therefore, it would have been obvious to one skilled before the effective filing date of the claimed invention, to combine the panorama monitoring system of Park with the “Medical safety monitoring system” of Kokubo, to provide (e.g. effective safety technical control and support, before and during med-surgery; [Kokubo; 0005-0006]). 

Claim 2. (Original): Park/Kokubo discloses - The medical safety system according to claim 1, further comprising: an operational-position detection unit capable of detecting a position at which an operational input by a user for the display unit is received; and a determination unit that, when the operational-position detection unit receives the operational input by the user while the display unit displays the panoramic image or the partial image, determines whether the position at which the operational input is received is included in the operative field identified by the identification unit or an operational-input acceptance area that is set close to the operative field, wherein the display unit is capable of displaying, in addition to the partial image, the panoramic image and an image facing the surgical field generated by performing imaging from an angle facing to the operative field, and the display unit displays the image facing the surgical field when a determination result obtained by the determination unit is affirmative.  

Claim 3-4. (Canceled)  
  
Claim 5. (Currently amended): Park/Kokubo discloses - The medical safety system according to claim 1, wherein the identification unit determines a position of the operator and a facing direction of the operator in accordance with the detected part of the body, and when a plurality of operators are detected and a degree of proximity of determined positions of the plurality of operators is equal to or less than a predetermined value, the identification unit identifies as the operative field an area close to a position at which facing directions of the plurality of operators cross each other; (e.g. see receiving image data (413), processed at detection module (150), including tracking motion capabilities (153), displayed at terminal module (411), able to display position coordinates, and other measurements, as shown in at least (Figs. 3 and 4) during the surgery; [Kokubo]; the same motivation applies herein.) 

Claim 6. (Previously presented): Park/Kokubo discloses - The medical safety system according to claim 1, wherein the panoramic image stored in the storage unit is an image that is obtained by merging a plurality of images generated by performing imaging in directions different from each other and in which a panoramic angle in a horizontal direction reaches 360 degrees; (e.g. see stereo and panorama image processing techniques employed by [Park/Kokubo], that by definition cover 360 degree wide-angle of view. The same motivation applies herein.) 

Claim 7. (Previously presented): Park/Kokubo discloses - The medical safety system according to claim 1, wherein the storage unit stores, in association with image data of the panoramic image, sound data recorded while the panoramic image is imaged, (e.g. the same rationale/motivation apply as given to Claim 1 above. See also [Park; 3: 01; 4: 01])
and a beep identification unit is included, the beep identification unit being configured to, by performing sound recognition processing for the sound data, detect a beep contained in the sound data and identify a hardware device that sounded the detected beep; (e.g. see display audio-visual output data signaling, for warning; [Kokubo; 0085]; the same motivation applies herein.) 

Claim 8. (Original): Park/Kokubo discloses - medical safety system according to claim 7, comprising: a timeline display unit that displays a timeline regarding the panoramic image, wherein the timeline display unit displays in the timeline a time at which the beep detected by the beep identification unit was sounded; (e.g. see image processing and display modules (140) receiving data in realtime, including an alarm sound module (160) for warning instruction from the safety control section 170; Kokubo; 0085]; the same motivation applies herein equally as well). 

Claim 9. (New): Park/Kokubo discloses - A medical safety system comprising: a storage unit that stores a panoramic image generated by imaging an operating room for surgery in a wide-angle manner; a display unit capable of displaying a partial image that is a part of the panoramic image; and an identification unit that identifies, by performing image recognition processing for the panoramic image, an operative field imaged in the panoramic image, wherein the display unit performs, in response to a predetermined impetus, display position adjustment for adjusting the partial image to include the operative field identified by the identification unit, wherein the identification unit identifies the operative field by performing image recognition processing of detecting a part of a body of an operator, and wherein the identification unit determines a position of the operator and a facing direction of the operator in accordance with the detected part of the body, and when a plurality of operators are detected and a degree of proximity of determined positions of the plurality of operators is equal to or less than a predetermined value, the identification unit identifies as the operative field an area close to a position at which facing directions of the plurality of operators cross each other. (Current lists all the same elements as recite in the system Claim 1 above, and is/are therefore on the same premise.)
In addition see receiving image data (413), processed at detection module (150), including tracking motion capabilities (153), displayed at terminal module (411), able to display position coordinates, and other measurements, as shown in at least (Figs. 3 and 4) during the surgery; [Kokubo].)

        Prior Art Citations

7.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 2019/0000585 A1	Kokubo; et al.	A61B34/10; A61B90/50; A61B1/00193;
US 2015/0065793 A1	Diolaiti; et al.		A61B 1/00149; A61B1/05;
US 2012/0158011 A1	Sandhu; et al.	A61B34/30; A61B1/05;
US 2010/0245582 A1	Harel; et al.		G08B13/19621; G08B13/1672; 
US 10,671,247 B2		Zhang; et al.		G06F9/3009; G06F3/0482; G06T7/0012; 
US   8,390,673 B2		Park; et al.		H04N5/23299; H04N7/18; H04N5/23238; 

                                                                 Conclusions

8.	In view of above Examiner’s considerations, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.I 36(a). See also See MPEP 5 706.07(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-1168. The fax phone number for the organization where this application or proceeding is assigned 571- 272- 3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.